EXHIBIT List of Subsidiaries Tanger Properties Limited Partnership Tanger GP Trust Tanger LP Trust Tanger Development Corporation TWMB Associates, LLC Tanger Deer Park, LLC Deer Park Enterprise, LLC DPE Mezz, LLC Tanger COROC, LLC Tanger COROC II, LLC COROC Holdings, LLC COROC/Riviera L.L.C. COROC/Hilton Head I L.L.C. COROC/Hilton Head II L.L.C. COROC/Lincoln City L.L.C. COROC/Myrtle Beach L.L.C. COROC/Park City L.L.C. COROC/Rehoboth I L.L.C. COROC/Rehoboth II L.L.C. COROC/Rehoboth III L.L.C. COROC/Lakes Region L.L.C. COROC/Tilton L.L.C. COROC/Tuscola L.L.C. COROC/Westbrook I L.L.C. COROC/Westbrook II L.L.C. Tanger Devco, LLC Tanger WD, LLC Tanger Wisconsin Dells, LLC Northline Indemnity, LLC Tanger Piedmont, LLC Tanger PSL, LLC
